Case 18-05179-lrc   Doc 6   Filed 01/31/19 Entered 01/31/19 09:09:48    Desc Main
                             Document     Page 1 of 7




 IT IS ORDERED as set forth below:



 Date: January 30, 2019

                                                       _____________________________________
                                                                  Lisa Ritchey Craig
                                                             U.S. Bankruptcy Court Judge

 _______________________________________________________________


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                 :        CASE NUMBERS
                                  :
KELVIN LAVON GRANT,               :        BANKRUPTCY CASE
                                  :        18-50401-LRC
      Debtor.                     :
_____________________________     :
                                  :
DANIEL M. MCDERMOTT, U.S. Trustee :        ADVERSARY PROCEEDING
                                  :        NO. 18-05179-LRC
      Plaintiff,                  :
                                  :
      v.                          :
                                  :
KELVIN LAVON GRANT,               :        IN PROCEEDINGS UNDER
                                  :        CHAPTER 7 OF THE
      Defendant.                  :        BANKRUPTCY CODE


                                    ORDER

     Before the Court is the Motion for Default Judgment, filed by Daniel M.
Case 18-05179-lrc     Doc 6    Filed 01/31/19 Entered 01/31/19 09:09:48       Desc Main
                                Document     Page 2 of 7




McDermott, in his capacity as the United States Trustee (hereinafter the “Plaintiff”). The

motion arises in connection with a complaint objecting to discharge, filed by the Plaintiff

against Kelvin Lavon Grant (hereinafter the “Debtor”).          Accordingly, this matter

constitutes a core proceeding over which this Court has subject matter jurisdiction. See

28 U.S.C. §§ 157(b)(2)(J); 1334.

                                     FINDINGS OF FACT

       On January 9, 2018 (the “Petition Date”), the Debtor filed a voluntary petition

under Chapter 7 of the Bankruptcy. Martha A. Miller (hereinafter the “Trustee”) serves

as the trustee of the Debtor’s Chapter 7 bankruptcy estate.

       On January 9, 2018, Debtor filed a statement of financial affairs (the “SOFA”) and

Schedules A through J (the “Schedules”). See Case No. 18-50401, Dkt. No. 10. On July

2, 2018, Debtor filed an amended statement of financial affairs (the “Amended SOFA”)

and amended Schedules A through J (the “Amended Schedules”).               See Case No.

18-50401, Dkt. No. 25. Debtor signed the SOFA and Schedules and the Amended SOFA

and Amended Schedules under penalty of perjury.

       At a Rule 2004 Examination conducted by Plaintiff, Debtor testified that he

borrowed $16,000 from his retirement account in November or December of 2017.

Complaint, ¶¶ 35. Debtor testified that he spent the money on bills, including “mortgage,

car payments, food, light, water, gas, help with kids, baby.” Id. ¶ 36. According to

                                             2
 Case 18-05179-lrc     Doc 6    Filed 01/31/19 Entered 01/31/19 09:09:48         Desc Main
                                 Document     Page 3 of 7




Debtor’s testimony, he still had $8,000 of these funds on the Petition Date, which he had

spent by February or March of 2018. Id. ¶¶ 37-38. Plaintiff asked Debtor to provide an

accounting of his distribution of the $16,000. Id. ¶ 39. Debtor did not disclose the $8,000

in the Schedules. Id. ¶¶ 46, 47. In the Amended Schedules, Debtor disclosed that he had

$6,000 in cash on the Petition Date. Id. ¶ 59.

                                      CONCLUSIONS OF LAW

       Under section 727(a)(2) of the Bankruptcy Code, the Court shall “grant the debtor

a discharge unless . . . the debtor, with intent to hinder, delay, or defraud a creditor or an

officer of the estate charged with custody of property under this title, has transferred,

removed, destroyed, mutilated, or concealed, or has permitted to be transferred, removed,

destroyed, mutilated, or concealed . . .property of the debtor, within one year before the

date of the filing of the petition.” 11 U.S.C. § 727(a)(2). Accordingly, to deny a debtor a

discharge under this section, a plaintiff must demonstrate that the Debtor concealed his

property with the intent to hinder, delay or defraud a creditor or the Trustee.

“Concealment” includes “physical hiding of the property, and ‘other conduct, such as

placing assets beyond the reach of creditors or withholding knowledge of the assets by

failing or refusing to disclose the information.’” Moyer v. Geer (In re Geer), 522 B.R.

365, 386 (Bankr. N.D. Ga. 2014) (Hagenau, J.) (quoting San Jose v. McWilliams, 284

F.3d 785, 794 (7th Cir. 2002)). The Court may infer “[actual fraudulent intent . . . from

                                              3
 Case 18-05179-lrc     Doc 6     Filed 01/31/19 Entered 01/31/19 09:09:48          Desc Main
                                  Document     Page 4 of 7




the circumstances surrounding the transfer or concealment.” Id. at 387 (citing Emmett

Valley Assocs. v. Woodfield (In re Woodfield), 978 F.2d 516, 518 (9th Cir. 1992)).

       Similarly, § 727(a)(3) provides the Court shall grant Debtor a discharge, unless the

debtor has concealed, destroyed, mutilated, falsified, or failed to keep or preserve any

recorded information, including books, documents, records, and papers, from which the

debtor’s financial condition or business transactions might be ascertained, unless such act

or failure to act was justified under all of the circumstances of the case. 11 U.S.C. §

727(a)(3).

       Section 727(a)(4)(A) also provides that the Court may deny a Chapter 7 debtor’s

discharge if the “debtor knowingly and fraudulently, in or in connection with the case . . .

made a false oath or account.” 11 U.S.C. § 727(a)(4)(A). To obtain such relief, the

plaintiff must show: (1) there was a false oath; (2) that the false oath was material; and (3)

that the debtor made the false oath knowingly and fraudulently. See id. For purposes of

section 727(a)(4), an omission of information from the Schedules signed under penalty of

perjury can constitute a false oath. See Chalik v. Moorefield (In re Chalik), 748 F.2d 616,

618 (11th Cir. 1984) (citing In re Raiford, 695 F.2d 521, 522 (11th Cir. 1984)). Further,

“[t]he subject matter of a false oath is ‘material,’ and thus sufficient to bar discharge, if it

bears a relationship to the bankrupt's business transactions or estate, or concerns the

discovery of assets, business dealings, or the existence and disposition of his property.”

                                               4
 Case 18-05179-lrc      Doc 6    Filed 01/31/19 Entered 01/31/19 09:09:48      Desc Main
                                  Document     Page 5 of 7




Id. at 618. The plaintiff need not demonstrate that the undisclosed or false information

harmed creditors, as “[c]reditors are entitled to judge for themselves what will benefit or

prejudice them.” Geer, 2014 WL 6449991, at *13. That being said, as the purpose of

requiring disclosures is to assist the trustee and creditors in their investigation of the

debtor’s affairs and the recovery of assets, false information or omissions are not material

unless they “assist or impede” this effort. Id. (“[I]f the omission would not assist or

impede the . . . creditors in this endeavor, it is not material.”).

       Finally, under § 727(a)(5), the Court shall grant the debtor a discharge unless “the

debtor has failed to explain satisfactorily, before determination of denial of discharge

under this paragraph, any loss of assets or deficiency of assets to meet the debtor’s

liabilities.” 11 U.S.C. § 727(a)(5). “Vague and indefinite explanations of losses that are

based upon estimates uncorroborated by documentation are unsatisfactory.” Chalik, 748

F.2d at 619 (upholding bankruptcy court’s denial of debtor’s discharge under § 727(a)(5)

where debtor received loan proceeds eleven months before filing bankruptcy and offered

no documentation to corroborate his testimony that he invested the money and spent the

rest on living expenses).

       Here, Plaintiff has moved for default judgment and requests the denial of Debtor’s

discharge under §§ 727(a)(2), (a)(3), (a)(4), or (a)(5) because Debtor concealed $8,000 in

cash in his possession on the Petition Date with fraudulent intent; knowingly and

                                                5
 Case 18-05179-lrc     Doc 6    Filed 01/31/19 Entered 01/31/19 09:09:48        Desc Main
                                 Document     Page 6 of 7




fraudulently made a false oath when he failed to disclose the existence of the cash in the

Schedules, which he signed under penalty of perjury; failed to keep recorded information

regarding how he spent the $16,000 he borrowed from his retirement account; and failed

to explain satisfactorily the loss or deficiency of the $16,000.

       Debtor has failed to file a pleading responsive to Plaintiff’s complaint or a

response to Plaintiff’s motion for default judgment. Having considered the facts alleged

in the Complaint, the Court finds that Plaintiff has pled sufficient facts from which the

Court can find and infer that the Debtor concealed the fact that he held $8,000 in cash on

the Petition Date and spent the funds post-petition with the intent to hinder his creditors

and the Trustee; knowingly and fraudulently made a false oath regarding the funds with

the intent to hinder, delay, or defraud his creditors; and either failed to keep or concealed

or destroyed recorded information regarding the disbursement of the $16,000 borrowed

from his retirement account prior to the Petition Date; and failed to explain satisfactorily

the loss of that $16,000.

                                           CONCLUSION

       For the reasons stated above, the Court finds that Plaintiff’s motion for default

judgment should be, and hereby is, GRANTED. Debtor, Kelvin Lavon Grant, is not

entitled to a discharge under § 727(a)(2), (a)(3), (a)(4), and (a)(5).       Therefore, the

discharge is DENIED.

                                              6
 Case 18-05179-lrc     Doc 6    Filed 01/31/19 Entered 01/31/19 09:09:48           Desc Main
                                 Document     Page 7 of 7




       In accordance with Rule 4006 of the Federal Rules of Bankruptcy Procedure, after

this Order becomes final, the Clerk shall promptly give notice to all creditors.

                                 END OF DOCUMENT

Distribution List

Lindsay P. S. Kolba
United States Department of Justice
Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, S.W.
Atlanta, Georgia 30303

Kelvin Lavon Grant
3424 River Drive
Lawrenceville, GA 30044

Martha A. Miller
Martha A. Miller, P. C.
P. O. Box 5630
Atlanta, GA 31107

Darrell L. Burrow
Burrow & Associates, LLC
Building A, Suite 100
2280 Satellite Blvd.
Duluth, GA 30097




                                             7
